Case: 16-16486        Date Filed: 10/04/2019        Page: 1 of 2


                     IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                 ________________________

                                        No. 16-16486
                                  ________________________

                             D.C. Docket No. 0:15-cv-60716-WPD



DR. DAVID S. MURANSKY,
individually and on behalf of all others similarly situated,
                                                    Plaintiff - Appellee,

JAMES H. PRICE,
ERIC ALAN ISAACSON,
                                                              Interested Parties - Appellants,

versus

GODIVA CHOCOLATIER, INC.,
a New Jersey corporation,

                                                              Defendant - Appellee.

                                  ________________________

                         Appeal from the United States District Court
                             for the Southern District of Florida
                               ________________________

Before ED CARNES, Chief Judge, TJOFLAT, MARCUS, WILSON, WILLIAM
PRYOR, MARTIN, JORDAN, ROSENBAUM, NEWSOM, BRANCH, and
GRANT, Circuit Judges*:



*
    Judge Jill Pryor, having recused herself, did not participate in the poll.
              Case: 16-16486     Date Filed: 10/04/2019   Page: 2 of 2



      A petition for rehearing en banc having been filed, a member of this Court in

active service having requested a poll on whether this case should be reheard en

banc, and a majority of the judges of this Court in active service having voted in

favor of granting rehearing en banc, it is ORDERED that this case will be reheard

en banc. The panel’s opinion is VACATED.